Citation Nr: 1456265	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that his bilateral hearing loss is the result of his conceded exposure to military acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for bilateral hearing loss which he contends is the result of his in-service exposure to noise while working next to the air strip where jets were constantly taking off.  The Veteran also reported being exposed to weapons qualifications during service and indicates that no hearing protection was issued during service.  The RO has conceded that the Veteran was exposed to military acoustic trauma and has granted service connection for tinnitus based on this acoustic trauma.  See August 2011 rating decision.  

In addition, the Veteran underwent audiometric testing by VA in July 2011, the results of which showed that he does have current hearing loss of such severity that it meets VA's regulatory requirement of a hearing loss "disability" for service connection purposes as defined under section 3.385.  In this regard, the audiometric tests showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
50
50
LEFT
25
25
20
50
45

38 C.F.R. § 3.385 ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater . . . .").  Thus, the Board concludes that the Veteran has a current hearing loss disability for the purposes of service connection.  

The remaining questions in this case, therefore, are whether current hearing loss had its onset in service or, if it pre-existed service, whether it was aggravated in service beyond the natural progression of the disease, or whether the current hearing loss disability is otherwise the result of a disease or injury in service including noise exposure.

The Veteran's service treatment records include an April 1975 enlistment examination report which showed on audiometric testing, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15

45*
LEFT
20
10
15

30*

The examiner circled the 45 and 30 at 4000 Hertz on the right and left, respectively, noted "def[ective] hearing" on the examination report, and wrote a "2" under "H" for "Hearing" in the Physical Profile block on the report.  In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").  In this case, although the Veteran had a hearing defect at the time of enlistment, it was not considered of such severity as to be disqualifying for military service, and he was accepted for service. 

Service treatment records show that audiometric testing was done on several other occasions in service.  The Board has placed an asterick above after the 45 and 30 at 4000 Hz that represent some degree of hearing loss using the definition for what constitutes hearing loss that the United States Court of Appeals for Veterans Claims (Court) used in Hensley, i.e., that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  



also show that audiometric testing was done in March 1976 which showed pure tone thresholds, in decibels, as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
15
15
25
5
LEFT
25
15
15
25
30
15

Audiometric testing was done again in June 1976 which showed pure tone thresholds, in decibels, as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
10
10
25
0
LEFT
15
5
5
15
0
0

On February 7, 1978, the Veteran was seen for complaints of dizziness which had been occurring for several months.  He also reported having had episodes of tinnitus.  The assessment was vertigo and tinnitus of questionable or unknown etiology.  The plan was audiometric testing and an ENT (Ear, Nose and Throat) Consultation.  However, the Consultation Sheet showed that the Veteran failed to report for the ENT Consultation.

A Report of Medical Examination, dated August 14, 1978, for the purpose of release from active duty showed audiometric testing was done, the results of which showed pure tone thresholds, in decibels, as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
20
25
30
10
LEFT
20
15
5
30
30
10

Audiometric testing was repeated on August 23, 1978, the results of which showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
15
25
5
LEFT
15
10
10
25
25
10

On the July 2011 VA audio examination which showed bilateral hearing loss of such severity as to meet VA standards for a current hearing loss "disability" under 38 C.F.R. § 3.385, the examiner provided an opinion that the Veteran's hearing impairment is less likely as not caused by or a result of military noise exposure given normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge.  The examiner noted that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency from 500 Hz ot 4000 Hz.

The Veteran submitted a December 2011 record from Ear Nose and Throat Specialty Care, which documents that he had bilateral, essentially symmetrical sensorineural hearing loss consistent with noise-induced hearing loss.  The examiner noted that the Veteran's only history of significant noise exposure was during his time in the Marine Corps, which, based on the Veteran's description, could have resulted in most of his current hearing impairment.  

The RO obtained another opinion in February 2012, noting in a February 2012 deferred rating decision that the opinion provided in July 2011 was insufficient.  The examiner reported reviewing the claims folder, noted the audiometric findings conducted in service, and provided an opinion that the current neuro-sensory hearing loss in the right and left ears was not due to military acoustical trauma.  The rationale was based on medical literature, which the examiner explained supported the assessment that if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure and that any worsening of hearing from the time of discharge to the present is due to noise exposure between the times of discharge and the present, even if a significant shift in hearing is found between entrance and exit audiometric testing.  

At the time of his Board hearing, the Veteran submitted a February 2014 private record from Allina Medical Clinic, which documents that the Veteran's sensorineural hearing loss is as likely as not due to noise exposure.  The physician noted that the Veteran reported his only significant noise exposure was during service when he was around jets.  The physician indicated that this exposure is consistent with delayed high frequency sensorineural hearing loss the Veteran was currently exhibiting.  The physician also indicated that the Veteran's audiograms from active duty and more recently had been reviewed.  

Because the Veteran entered service with defective hearing, the presumption of soundness does not attach in this case.  Therefore, the question is whether the hearing loss underwent an increase in severity in service such that it may be said that the presumption of aggravation applies.  

The VA examiner stated that there were no significant threshold shifts in service and stated that the NIOSH defined significant shift as a 15 dB HL shift or more at any one frequency from 500 Hz to 4000 Hz.


The Veteran has submitted two private opinions that provide a link between his conceded exposure to military acoustic trauma and his current bilateral hearing loss.  Given the foregoing, and despite the opinion provided by the February 2012 VA examiner that is against the claim, the Board will resolve all reasonable doubt in the Veteran's favor by finding service connection for bilateral hearing loss is warranted on a direct basis.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


